Title: To Thomas Jefferson from Charles Pinckney, 28 April 1792
From: Pinckney, Charles
To: Jefferson, Thomas


          
            Sir
            April 28 1792
          
          I have received the letter you did me the honour to address to me of the 1st instant in answer to mine of the 8th. January last to the President of the United States on the subject of the re delivery of fugitives from Justice.
          
          Having submitted the matter to your better Judgement it becomes me to acquiesce as I assure you I do with pleasure in any arrangement you may think proper for placing it upon the best footing our own and the situation of our neighbours will permit.
          I am much pleased at the agreement entered into with the Governor of East Florida respecting the delivery of fugitive Slaves as I think it will give a new security to their owners in this State and Georgia.
          Permit me at the same time that I express my acknowledgements for the attention you have paid to these subjects, to hope that you will excuse me for having been obliged to give you so much trouble about them. They were from my own and the particular situation of this part of the Union necessarily pressed upon me and feeling a more than common concern for the character and proceedings of our government, I thought it my duty not to enter upon any correspondence with foreigners upon subjects which were not only of a new impression but of considerable importance, without having previously submitted them in the manner I did. I can have no doubt as has been the case with the Business of the Slaves that the negociation respecting fugitives from Justice will eventually be beneficial, and suffer me to assure you that I shall always consider it as fortunate that I had it in my power to obtain information from so able and distinguished a source.—I am with much Respect Sir Your most obedient Servant,
          
            Charles Pinckney
          
        